                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

SCOTTSDALE INSURANCE COMPANY,

                      Plaintiff,
v                                                            Case No. 19-11405
                                                             Honorable Thomas L. Ludington
ALTMAN MANAGEMENT COMPANY,

                  Defendant.
__________________________________________/

  ORDER GRANTING DECLARATORY JUDGMENT IN PART, DISMISSING THE
REMAINDER OF DECLARATORY JUDGMENT, GRANTING MOTION TO DISMISS
IN PART, AND DIRECTING IMPLEMENTATION OF THE APPRAISAL PROVISION
                          OF THE POLICY

       On May 10, 2019, Plaintiff Scottsdale Insurance Company (“Scottsdale”) filed a complaint

against Defendant Altman Management Company (“Altman”). ECF No. 1. The complaint seeks a

declaratory judgment addressing a policy of commercial insurance issued by Scottsdale to Altman,

its insured. Id. at PageID.2. More specifically, Scottsdale seeks a judicial determination that

Altman’s period of recovery under the policy is a legal question for the Court and thus not to be

determined by an appraiser under the policy. Id. at PageID.7.

       On July 8, 2019, Altman filed a Motion to Dismiss the Complaint. ECF No. 4 at PageID.98.

For the following reasons, the motion will be granted in part and denied in part.

                                                I.

       Altman Management Company is a Florida corporation and manager of an apartment

complex located at 1010 Eastlawn Drive, Midland, Michigan, 48642 (“Building”). ECF No. 1 at

PageID.1. Altman purchased a commercial property insurance policy for excess coverage from

Scottsdale effective February 1, 2017 to February 1, 2018 (“Policy”). Id. at PageID.2.

                                                A.
       The Policy provided coverage for business interruptions. It provides:

       11. Business Interruption

           A. Gross Earnings

              1. Loss due to the necessary interruption of business conducted by the
                 Insured, whether total or partial, including all interdependencies
                 between or among companies owned or operated by the Insured,
                 resulting from physical loss or damage insured herein and occurring
                 during the term of this policy to real and/or personal property insured
                 herein.

Id. at PageID.52.

       The policy also provides for coverage for Altman’s loss of rental value or rental income,

providing as follows:

       14. Rental Value and Rental Income

              1. This policy provides coverage for Loss of Rental Income and/or Loss of
                 Rental Value of the Insured caused by physical loss or damage insured
                 herein occurring during the term of this policy to property and/or
                 premises rented, leased or occupied by the Insured and/or rented or
                 leased by the Insured to others.

              2. Rental Income shall include the following:

                        (a) The total anticipated gross rental income from tenant(s) of the
                        Insured’s building(s) and structure(s), and

                        (b) The amount of all charges assumed by tenant(s) except those
                        charges which do not continue, which would otherwise be
                        obligations of the Insured, and

                        (c) The fair rental for that portion occupied by the Insured.

                                                *****
              5. Period of Recovery: the length of time for which a loss may be claimed
                 under this provisions shall be in accordance with the loss provisions
                 applicable under the Period of Recovery clause [sic]

Id. at PageID.55-56.

       The Policy limited Altman’s Period of Recovery for a claim, providing as follows:

                                                 -2-
               16. Loss Provisions Applicable to Business Interruption – Gross Earnings,
                   Extra Expense, Rental Value)

                   A. Period of Recovery

                       The length of time for which a loss be claimed is referred to as the
                       period of recovery and:

                       1. shall commence with the date of such loss or damage and shall
                          not be limited by the date of expiration of this policy;

                       2. shall not exceed such length of time as would be required with
                          the exercise of due diligence and dispatch to rebuild, repair, or
                          replace the property that has been destroyed or damaged;

                                   and

                       3. such additional length of time to restore the Insured’s business
                          to the condition that would have existed had no loss occurred,
                          commencing with the later of the following dates:

                           a) the date on which the liability of the Insurer for loss or
                              damage would otherwise terminate; or

                           b) the date on which repair, replacement or rebuilding of the
                              property that has been damaged is actually completed and
                              the Insured has resumed normal operations.

                           but in no event for more than the number of consecutive days as
                           stated in the Limits of Liability clause of this policy thereafter
                           from said later commencement date.

ECF No. 1-1 at PageID.59.

       If the parties disagree as to amount of loss, the Policy provides for the use of appraisers. It

provides:

       23. Appraisal

            In case the Insured and this Insurer shall fail to agree as to the amount of loss,
            then, on the written demand of either, each shall select a competent and
            disinterested appraiser and notify the other of the appraiser selected within
            Twenty (20) days of such demand. The appraisers shall select a competent and
            disinterested umpire…The appraisers shall then appraise the loss, separating
            the loss to each item; and, failing to agree, shall submit their differences only

                                                 -3-
            to the umpire. An award in writing, so itemized of any two when filed with the
            Insurer, shall determine the amount of loss…

ECF No. 1-1 at PageID.63.

                                                 B.

        On July 31, 2017, a fire occurred in Altman’s building. ECF No. 1 at PageID.4. Altman

made requests to its three primary insurers (United Specialty Insurance Company, Interstate Fire

and Casualty Company, and Lloyd’s of London) for damage to the Building. Id. Plaintiff retained

Globe Midwest Adjusters (“Globe”) as its public adjuster, of which Robert Levin is the Chairman

and President. Id. The insurers retained J.S. Held, LLC (“Held”) as a consulting firm. Id. Altman

notified Scottsdale of the fire on or about March 29, 2018, once it was “apparent” that the primary

insurers’ limits of liability would be exhausted. Id. at PageID.4.

        Initially, Held estimated that the reconstruction would be concluded and that tenants could

move back into the Building between April 22 and June 16, 2018. Id. However, on June 14, 2018,

Held provided an updated construction schedule, anticipating that the period of restoration would

be completed by April 28, 2019. Id.

        On August 9, 2018, Altman submitted a proof of loss to Scottsdale in the amount of

$1,000,000 for lost rents and $142,852.86 for repairs to the Building. Id. at PageId.5. On August

29, 2018, Scottsdale made an advance payment of $50,000 for repairs, but did not advance other

payments because it was awaiting additional documentation. Id. On or about September 13, 2018,

Scottsdale issued a $750,000 payment for Altman’s lost rents. Id. By November 14, 2018, Altman

had received $8.5 million for repairs to the Building and $1.94 million for lost rents from all of its

insurers. Id.

        In January 2019, Scottsdale paid Altman an additional $701,847.41 for lost rents. Id. In

February 2019, Scottsdale paid Altman an additional $162,695.50 for building repairs. Id.


                                                -4-
                                                C.

       On March 18, 2019, Scottsdale’s legal counsel Jonathan L. Schwartz sent a letter to

Howard Mishne of Altman informing him that the period of recovery would end on or before April

30, 2019. ECF No. 1-2. It provided:

       Altman’s period of recovery has extended far beyond initial projections, and the
       additional time still needed for the Green Hill Apartments to be fully repaired or
       rebuilt is not the product of diligence to resume business operations. As such, please
       understand Altman’s period of recovery under the Policy will end on or before April
       30, 2019.

       Altman manages Green Hill Apartments, which sustained fire damage on July 31,
       2017. The fire damage rendered the building uninhabitable for all 174 tenants in
       the building. On August 11, 2017, VeriClaim, Altman’s maintenance staff, the City
       of Midland fire personnel, and you completed a walkthrough of the building and
       agreed upon the basic scope of repairs. The construction schedule originally
       prepared by JS Held estimated that all repairs would be completed by March or
       April 2018 and all tenants would move back into the building by June 2018. You
       originally submitted a period of recovery through July 2018.

       However, there have been numerous delays. For instance, permit approval, which
       should have completed by October 6, 2017, did not commence until after November
       2017. After the delays, VeriClaim determined the project should be completed in
       early 2019. Similarly, JS Held calculated a period of recovery from March 1, 2018
       to April 28, 2019. However, from at least December 2017 to until October 2018,
       there was inexplicably no construction activity on the building.

       The main reason for the period of recovery being prolonged well beyond the
       original estimates is Altman has been installing or attempting to install betterments,
       including, but not limited to, the following completed or proposed installations that
       are beyond code requirements: sprinkler system, electrical service, gypsum ceiling
       soffit enclosures, wet standpipe systems, fire-resistive interior wall and door
       assemblies, standby power to existing elevators, wood stud walls replacing existing
       cabinet veneers, and upgraded kitchen sinks and faucets.

ECF No. 1-2 at PageID.81.

       Altman’s attorneys responded the next month. His letter provided:

       As you and your client are well aware, we disagree with the conclusions and
       assertions set forth in your letter concerning the period of recovery for which my
       client is entitled to receive business interruption and extra expense payments under
       the policy of insurance…The delays in commencing construction are the direct and


                                               -5-
       proximate result of Scottsdale’s failure to agree to the actual cash value and
       replacement cost value determinations made in January, 2018 by the underlying
       insurance carriers until February 19, 2019. Without an agreement from Scottsdale
       that it would make the payments previously determined to be owed by the adjusters
       in this matter, my client was unable to enter into acontract [sic] with a general
       contractor to commence construction. My client has acted with due diligence and
       dispatch since the loss to complete the repairs to the property as soon as possible.

       The fact that Scottsdale Insurance Company is attempting to cutoff the business
       interruption and extra expense benefits as of April 30, 2019, when it failed to agree
       to the amount that it would pay as the ACV and RCV of the building losses until
       February 19, 2019, is outrageous…

       [S]ince there is a disagreement concerning the amount of loss, both as to the amount
       of business income and extra expenses owed and the amount of time which
       constitutes the period of recovery, we hereby demand that Scottsdale Insurance
       Company submit to binding appraisal pursuant to the policy of insurance and MCL
       500.2833(1)(m).

ECF No. 1-3 at PageID.87-88.

       On May 9, 2019, Scottsdale responded to Altman’s demand for appraisal. ECF No. 1-4 at

PageID.90. The letter explained that Altman’s first submission of a proof of loss on August 9,

2018, for $1,000,000 for lost rents and $142,852 for actual cash value of the building could not be

completed because Scottsdale required more documentation to “substantiate the reasonableness of

the claimed repairs.” Id. at PageID.91. Nevertheless, Scottsdale advanced $50,000 to Altman on

August 29, 2018 for repairs and then an additional $750,000 for lost rents. Id. Moreover, Scottsdale

claimed that by November 14, 2018, Altman had received payments from its insurers totaling $8.5

million for the repairs to the building and $1.94 million for lost rents. Id. An estimate from March

28, 2018 showed repairs costing $10,926,815. Id. at PageID.90. Scottsdale emphasized that no

construction took place for nearly a year despite two reputable contractors having immediate

availability to commence repairs. Id. at PageID.91. Indeed, Scottsdale alleged that the delays were

due to Altman waiting for quotes to complete renovations and upgrades to the Building. Id. The




                                                -6-
letter further requested documentation substantiating Altman’s claims that Scottsdale did not agree

to the determinations for building repairs until February 2019. Id.

        Finally, Scottsdale objected to Altman’s demand for appraisal. Id. at PageID.92. Scottsdale

concluded that the dispute between the parties was “ineligible for resolution by appraisal” because

the Policy allowed for appraisal only in the event that the parties “fail to agree as to the amount of

the loss.” Id. Scottsdale contended that the dispute did not concern “what the period of recovery

should have been,” but rather “Altman’s contention that the period of recovery should be extended

based on [Scottsdale’s] alleged withholding of certain payments.” Id. According to Scottsdale, the

dispute was a “coverage or purely legal question, one that must be reserved for the courts.” Id.

Scottsdale also objected to Altman’s designated appraiser, Mr. Levin, as Scottsdale asserted that

Mr. Levin did not meet the Policy requirements of being “disinterested” given Globe’s contract

with Altman as its public adjuster.1 Id.

                                                       II.

        Defendant has now moved for dismissal of Scottsdale’s Complaint pursuant to Federal

Rules of Civil Procedure 12(b)(6). Under Rule 12(b)(6), a pleading fails to state a claim if it does

not contain allegations that support recovery under any recognizable theory. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). In considering a Rule 12(b)(6) motion, the Court construes the pleading in

the non-movants’ favor and accepts the allegations of facts therein as true. See Lambert v.

Hartman, 517 F.3d 433, 439 (6th Cir. 2008). The pleader need not provide “detailed factual

allegations” to survive dismissal, but the “obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In


1
 This issue has since been resolved because “Altman has withdrawn Robert Levin as its appraiser and in his place
has nominated Gerald Kolb…”. Def.’s Mot. Dismiss, ECF No. 4 at PageID.107.

                                                       -7-
essence, the pleading “must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face” and “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 679-

79 (quotations and citation omitted).

                                                III.

                                                A.

       In Michigan, “a policy of insurance is much the same as any other contract. It is a matter

of agreement by the parties. The courts will determine what that agreement was and enforce it

accordingly.” Eghotz v. Creech, 113 N.W.2d 815, 816 (Mich. 1962). Courts are to interpret the

policy coverage of fire insurance agreements, but disagreements regarding the actual cash value

or amount of loss may be determined by appraisers. Angott v. Chubb Group of Ins. Cos., 717

N.W.2d 341, 347 (Mich. Ct. App. 2006) (“[T]he issue of an insurance policy’s coverage is for the

court to decide, not the appraisers.”); UrbCamCom/WSU I, LLC v. Lexington Ins. Co., 2014 WL

1652201 at *3 (E.D. Mich. Apr. 23, 2014) (“When the amount of loss is in dispute, the appraisal

process is preferred over judicial determination because it is ‘a simple and inexpensive method for

the prompt adjustment and settlement of claims.’”) (quoting Auto-Owners Ins. Co. v. Kwaiser, 476

N.W.2d 467, 469 (Mich. Ct. App. 1991).

       Michigan law provides:

       (1) Each fire insurance policy issued or delivered in this state shall contain the
           following provisions…

           (m) That if the insured and insurer fail to agree on the actual cash value or
               amount of the loss, either party may make a written demand that the amount
               of the loss or the actual cash value be set by appraisal. If either makes a
               written demand for appraisal, each party shall select a competent,
               independent appraiser and notify the other of the appraiser’s identity within
               20 days after receipt of the written demand. The 2 appraisers shall then
               select a competent, impartial umpire…The appraisers shall then set the


                                                -8-
               amount of the loss and actual cash value as to each item. If the appraisers
               submit a written report of an agreement to the insurer, the amount agreed
               upon shall be the amount of the loss. If the appraisers fail to agree within a
               reasonable time, they shall submit their differences to the umpire. Written
               agreement signed by any 2 of these 3 shall set the amount of the loss…

MCL 500.2833. Here, the Policy language is consistent with MCL 500.2833 because it requires

the parties to engage an appraiser when there is a dispute regarding an amount of loss. ECF No. 1-

1 at PageID.63 (“In case the Insured and this Insurer shall fail to agree as to the amount of loss,

then, on the written demand of either, each shall select a competent and disinterested appraiser.”).

                                                B.

       As explained above, Altman invoked the Policy’s appraisal provision in April 2018,

contending that “there is a disagreement concerning the amount of loss.” ECF No. 1-3 at

PageID.87-88. Scottsdale contests Altman’s invocation of the appraiser provision. Scottsdale’s

May 9, 2019 letter to Altman on the matter provides:

       Your letter concludes by invoking appraisal for claims for business income loss and
       extra expense payments. This dispute, however, is ineligible for resolution by
       appraisal. Please know that the Appraisal Provision in the Policy allows for
       appraisal in the event Altman and the Company “fail to agree as to the amount of
       the loss.” Here, the parties do not appear to dispute what the period of recovery
       should have been, or how much time should have been needed to complete the
       repairs but for Altman’s delay, so contends the Company, or the Company’s delay,
       so contends Altman. Hence, “the amount of the loss” is undisputed. By contrast,
       the dispute centers on Altman’s contention that the period of recovery should be
       extended based on the Company’s alleged withholding of certain payments. That is
       a coverage or purely legal question, one that must be reserved for the courts.

ECF No. 1-4 at PageID.92 (emphasis added). Scottsdale further opposes Altman’s invocation of

the appraiser provision in its complaint and in its response to Altman’s motion to dismiss the

complaint. ECF No. 1 at PageID.6 (“Scottsdale objected to Altman’s invocation of appraisal based

on there being no factual dispute concerning the length of time the repair of the Building should

have taken.”); ECF No. 7 at PageID.154 (“[T]he ‘amount of loss’ is not in dispute – the dispute is



                                                -9-
whether construction delays allegedly attributable to Scottsdale’s coverage position are covered

and may be included in the ‘amount of the loss.’ That dispute is wholly inappropriate for an

Appraisal Panel to decide.”).

        Scottsdale correctly argues that the question of whether the period of recovery under the

policy may be extended because of an insurer’s delay in payment raises a question of policy

interpretation and thus, a question of law. Sound legal authority, however, supports the proposition

that the period of recovery may be extended if caused in substantial part by a delay in payment by

an insurer. Appraisers, however, can make the factual determination of whether payment was

withheld and how much weight that factor should bear in assessing the length of the period of

recovery.

        In UrbCamCom/WSU I, LLC v. Lexington Ins. Co., UrbCamCom/WSU I, LLC (“Union”)

owned an apartment building that sustained water damage in January 2012. UrbCamCom/WSU I,

LLC v. Lexington Ins. Co., 2014 WL 1652201 (E.D. Mich. Apr. 23, 2014). Lexington, the insurer,

refused to pay business interruption losses after September 2012. Union then filed a lawsuit against

Lexington, “seeking a declaratory judgment that all disputes concerning the business interruption

loss claim be submitted to an Appraisal Panel, that [the] court determine the ‘period of restoration’

is a fact issue for the Appraisal Panel, and enter a judgment in the amount of the Appraisal award

plus interest.” Id. at *1.

        The court determined that the calculation of the restoration could be determined by an

appraiser. “In sum, the dispute over Union’s business interruption claim [was] a factual dispute

only as to the amount owing, not a dispute over whether coverage exits.” Id. at *8. Indeed, the

court was careful to specify that the appraisal panel was not “being called upon to interpret the

policy or to determine whether any exclusions apply, but only to evaluate losses based on an



                                               - 10 -
analysis of the damage to the property … and a determination of the reasonable time it would take

to undertake repair.” Id. It further concluded that the “period of restoration” is a “fact question

over the amount of the loss, not a coverage issue for the court to decide.” Id.

         The UrbCamCom court cited to Amerex Group, Inc. v. Lexington Ins. Co. in which the 2nd

Circuit determined that “the calculation of the restoration period, unless subject to legal challenges,

is a factual question about damages – albeit sometimes a complex and contentious one –

appropriately addressed by an appraiser.” Amerex Group, Inc. v. Lexington Ins. Co., 678 F.3d 193,

205 (2d Cir. 2012). The court concluded that when determining the restoration period, the appraiser

could consider the insurer’s delay in paying the claim. It held that “it is for the Appraisal Panel,

and not this court, to determine the weight, if any, to afford to these circumstances.”

UrbCamCom/WSU I, LLC v. Lexington Ins. Co., 2014 WL 1652201, *8 (E.D. Mich. Apr. 23,

2014).

         The court in G&S Metal Consultants, Inc. v. Cont’l Cas. Co. reached a similar conclusion.

Continental was the insurer and GSMC was the insured. The opinion provides:

         …Continental’s actions may have extended the period of restoration. The inquiry
         is how long it would have taken GSMC to resume operations had it acted “as
         quickly as possible.” If Continental delayed payment, even if not in breach of the
         Policy, that logically could have extended the period of time it would have taken
         GSMC to resume operations.

G&S Metal Consultants, Inc. v. Cont’l Cas. Co., 200 F.Supp. 3d 760, 771 (N.D. Ind. 2016).2 The

court in United Land Inv’rs, Inc. v. N. Ins. Co. of Am. also reached a similar conclusion, explaining

that:

         [P]laintiff could not commence repairs until he received the money to complete the
         work. Until plaintiff and the insurance company had arrived at the amount which
         was paid, plaintiff was in no position to contract for or begin the repairs to the
         building.

2
 The court had previously determined that Continental had waived the appraisal provision. Accordingly, the factual
question regarding the period of restoration was left to the jury to decide.

                                                      - 11 -
United Land Inv’rs, Inc. v. N. Ins. Co. of Am., 476 So.2d 432, 438 (La.Ct.App. 1985).3

Accordingly, it is a factor that should be considered by an appraiser when determining the period

of recovery.

        So too here. The determination of the restoration period is a factual question about

damages. Among the factors the appraiser may consider is whether Scottsdale delayed paying the

claim or providing contractors with reasonable assurances of payment and if so, whether the delay

should extend the restoration period. Indeed, this is not a remarkable principle. Providing

otherwise would create an incentive for insurers to delay or hinder covered payments in order to

limit the insured’s period of reconstruction coverage. Michigan law has always presumed and

required the good faith performance of both parties to a contract agreement. Hammond v. United

of Oakland, Inc., 483 N.W.2d 652, 655 (1992) (“[N]either party shall do anything which will have

the effect of destroying or injuring the right of the other party to receive the fruits of the contract.”).

        Determining whether Scottsdale delayed payment and how much weight that should bear

on the length of the restoration period is however a factual question appropriately addressed by

the appraisers.

                                                       IV.

        Accordingly, Plaintiff’s action for declaratory judgment will be entered in part and denied

in part. Plaintiff seeks declaratory action seeking judgment for the following.

        A. That the question of whether Altman’s period of recovery could be extended
           due to Scottsdale’s alleged delay in agreeing to make payments is a legal
           question that is not within the scope of the appraisal process;

        B. That Altman incorrectly and improperly invoked the Policy’s appraisal
           provision, which is hereby null and void;

3
  The court made the factual determination that an extension to the period of recovery was merited. However, there
is no mention of an appraisal provision, making it unclear whether the question could have been referred to an
appraiser.

                                                      - 12 -
       C. That, as a matter of law, Scottsdale’s alleged delay in agreeing to make
          payments to Altman cannot extend Altman’s period of recovery;

       D. That Mr. Levin is not a “disinterested” appraiser as required by the Policy;…

ECF No. 1 at PageID.7.

       Judgment for item A. will be granted. The question of whether an insurer’s delay in making

payment may extend the insured’s period of recovery does raise a legal question. The answer to

that question is that an insurer’s delay in making payment may extend the insured’s period of

recovery. However, whether the insurer in fact delayed payment or, for example, the insured

delayed construction to include uninsured betterments, is a factual question to be determined by

the appraisers. Scottsdale’s alleged delay in payments is a factor that the appraiser may consider

in reaching its determination regarding the period of restoration. Accordingly, judgment for item

C. will not be granted.

       Judgment for item B. will not be granted because it was proper for Altman to invoke the

appraisal provision due to the factual question regarding the period of restoration. Lastly, judgment

for item D. will not be granted because Altman has “withdrawn Robert Levin as its appraiser and

in his place has nominated Gerald Kolb…” Def.’s Mot. Dismiss, ECF No. 4 at PageID.107.

                                                 V.

       Accordingly, it is ORDERED that Plaintiff’s action for declaratory judgment, ECF No. 1,

is GRANTED IN PART. An insurer’s delay in making payment may extend the insured’s period

of recovery. Whether the insurer in fact delayed payment and if so, how much weight it bears on

the length of the period of recovery, is a factual question to be determined by the appraisers.

       It is further ORDERED that the remainder of Plaintiff’s action for declaratory judgment

is DISMISSED.



                                               - 13 -
          It is further ORDERED that Defendant’s motion to dismiss, ECF No. 4, is GRANTED

IN PART. The Appraisal Provision shall be implemented in accordance with the terms of the

Policy.



Dated: October 16, 2019                              s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge




                                            - 14 -
